Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A method comprising at an electronic device in communication with a display and one or more input devices while a first user profile associated with a first user is a currently active user profile of the electronic device, wherein the electronic device is configured with the first user profile associated with the first user and a second user profile associated with a second user, in accordance with a determination that the first user has a first set of subscriptions, providing, on the electronic device, access to a first set of content via a first application based on the first set of subscriptions, and providing, on the electronic device, access to a second set of content via a second application based on the first set of subscriptions, receiving an input corresponding to the request to switch the currently active user profile of the electronic device with from the first profile to the second user profile, and in response to receiving the input corresponding to the request to switch the currently active user profile of the electronic device from the first profile to the second user profile, switching the currently active user profile of the electronic device from the first profile to the second user profile, wherein switching the currently active user profile of the electronic device to the second user profile includes, in accordance with a determination that the second user has a second set of subscriptions, different from the first set of subscriptions, providing, on the electronic device, access to the first set of content via the first application based on the second set of subscriptions, and preventing, on the electronic device, access to the second set of content via the second application based on the second set of subscriptions, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
06/10/2021